Exhibit 10.24

 

Amendment to Loan DOCUMENTS

 

THIS AMENDMENT to Loan Documents (this “Amendment”) is entered into as of
September 30, 2014, by and between Silicon Valley Bank (“Bank” or “Silicon”) and
NETLIST, INC., a Delaware corporation (“Borrower”).  Borrower’s chief executive
office is located at 175 Technology Drive, Suite 150, Irvine, CA 92618.

 

RECITALS

 

A. Bank and Borrower are parties to that certain Loan and Security Agreement
with an Effective Date of October 31, 2009 (as amended, modified, supplemented
or restated, the “Loan Agreement”) in effect between Bank and Borrower.

 

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

 

C. Bank has agreed to so amend the Loan Agreement, but only to the extent, in
accordance with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth below.

 

AGREEMENT

 

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1. Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

 

2. Amendments to Loan Documents.  The Loan Agreement is amended as follows,
effective on the date hereof (except where a different effective date is
specified below):

 

2.1 Modified Anniversary Fee.  Section 2.4(g) of the Loan Agreement is hereby
amended in its entirety to read as follows

 

(g)Anniversary Fee.  [Omitted].

 

2.2 Modified Tangible Net Worth Financial Covenant.  Section 6.9(b) of the Loan
Agreement is hereby amended in its entirety to read as follows:

 

(b)Tangible Net Worth.  A Tangible Net Worth of at least $3,000,000 (“Minimum
Tangible Net Worth”) plus (i) 50% of all consideration received after the date
hereof for equity securities and subordinated debt of the Borrower, plus (ii)
50% of the Borrower’s net income in each fiscal quarter ending after the date
hereof.  Increases in the Minimum Tangible Net Worth based on consideration
received for equity securities and subordinated debt of the Borrower shall be
effective as of the end of the month in which such consideration is received,
and shall continue effective thereafter. Increases in the Minimum Tangible Net
Worth based on net income shall be effective on the last day of the fiscal
quarter in which said net income is realized, and shall continue effective
thereafter. In no event shall the Minimum Tangible Net Worth be decreased.

 





1

--------------------------------------------------------------------------------

 



 

2.3 Modified Termination Fee. Section 12.1 of the Loan Agreement is hereby
amended in its entirety to read as follows:

 

12.1Termination Prior to Revolving Line Maturity Date.  On the Revolving Line
Maturity Date or on any earlier effective date of termination, Borrower shall
pay and perform in full all Obligations, whether evidenced by installment notes
or otherwise, and whether or not all or any part of such Obligations are
otherwise then due and payable.  This Agreement may be terminated prior to the
Revolving Line Maturity Date by Borrower, effective three (3) Business Days
after written notice of termination is given to Bank.  Notwithstanding any such
termination, Bank’s lien and security interest in the Collateral and all of
Bank’s rights and remedies under this Agreement shall continue until Borrower
fully satisfies its Obligations. If such termination is at Borrower’s election,
or at Bank’s election due to the occurrence and continuance of an Event of
Default, Borrower shall pay to Bank, in addition to the payment of any other
expenses or fees then-owing, a termination fee in an amount equal to 1.0% of the
Maximum Revolver Amount; provided that no termination fee shall be charged if
the credit facility hereunder is replaced with a new facility from another
division of Silicon Valley Bank. 

 

2.4 Modified Definition of Revolving Line Maturity Date.  The definition of
Revolving Line Maturity Date set forth in Section 13.1 of the Loan Agreement is
hereby amended in its entirety to read as follows:

 

“Revolving Line Maturity Date” September 29, 2015.

 

2.5 Modified Exhibit B.  Exhibit B to the Loan Agreement is hereby amended in
its entirety to read as set forth in Exhibit B attached hereto.

 

3. Limitation of Amendments.

 

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

 

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents (as amended by this Amendment, as
applicable) are hereby ratified and confirmed and shall remain in full force and
effect.

 

4. Representations and Warranties.  To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

 

4.1 Immediately after giving effect to this Amendment, (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date, or except as otherwise previously disclosed in
writing by Borrower to Bank), and (b) no Event of Default has occurred and is
continuing;

 

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Documents, as amended by this
Amendment;





2

--------------------------------------------------------------------------------

 



 

4.3 The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been otherwise amended,
supplemented or restated and are and continue to be in full force and effect;

 

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Documents, as amended by this
Amendment, have been duly authorized;

 

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Documents, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

 

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Documents, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

 

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

5.



Release by Borrower.  Borrower hereby agree as follows:

 

5.1 FOR GOOD AND VALUABLE CONSIDERATION, Borrower hereby forever relieves,
releases, and discharges Bank and its present or former employees, officers,
directors, agents, representatives, attorneys, and each of them, from any and
all claims, debts, liabilities, demands, obligations, promises, acts,
agreements, costs and expenses, actions and causes of action, of every type,
kind, nature, description or character whatsoever, whether known or unknown,
suspected or unsuspected, absolute or contingent, arising out of or in any
manner whatsoever connected with or related to facts, circumstances, issues,
controversies or claims existing or arising from the beginning of time through
and including the date of execution of this Amendment (collectively “Released
Claims”).  Without limiting the foregoing, the Released Claims shall include any
and all liabilities or claims arising out of or in any manner whatsoever
connected with or related to the Loan Documents, the Recitals hereto, any
instruments, agreements or documents executed in connection with any of the
foregoing or the origination, negotiation, administration, servicing and/or
enforcement of any of the foregoing.

 

5.2 In furtherance of this release, Borrower expressly acknowledges and waives
any and all rights under Section 1542 of the California Civil Code, which
provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
EXPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.” (Emphasis added.)

 

5.3 By entering into this release, Borrower recognizes that no facts or
representations are ever absolutely certain and it may hereafter discover facts
in addition to or different from those which it presently knows or believes to
be true, but that it is the intention of Borrower hereby to fully, finally and
forever settle and release all matters, disputes and differences, known or
unknown,



3

--------------------------------------------------------------------------------

 



suspected or unsuspected; accordingly, if Borrower should subsequently discover
that any fact that it relied upon in entering into this release was untrue, or
that any understanding of the facts was incorrect, Borrower shall not be
entitled to set aside this release by reason thereof, regardless of any claim of
mistake of fact or law or any other circumstances whatsoever. Borrower
acknowledges that it is not relying upon and has not relied upon any
representation or statement made by Bank with respect to the facts underlying
this release or with regard to any of such party’s rights or asserted rights.

 

5.4 This release may be pleaded as a full and complete defense and/or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this release.
Borrower acknowledges that the release contained herein constitutes a material
inducement to Bank to enter into this Amendment, and that Bank would not have
done so but for Bank’s expectation that such release is valid and enforceable in
all events.

 

5.5 Borrower hereby represents and warrants to Bank, and Bank is relying
thereon, as follows:

 

(a) Except as expressly stated in this Amendment, neither Bank nor any agent,
employee or representative of Bank has made any statement or representation to
Borrower regarding any fact relied upon by Borrower in entering into this
Amendment.

 

(b) Borrower has made such investigation of the facts pertaining to this
Amendment and all of the matters appertaining thereto, as it deems necessary.

 

(c) The terms of this Amendment are contractual and not a mere recital. 

 

(d) This Amendment has been carefully read by Borrower, the contents hereof are
known and understood by Borrower, and this Amendment is signed freely, and
without duress, by Borrower. 

 

(e) Borrower represents and warrants that it is the sole and lawful owner of all
right, title and interest in and to every claim and every other matter which it
releases herein, and that it has not heretofore assigned or transferred, or
purported to assign or transfer, to any person, firm or entity any claims or
other matters herein released. Borrower shall indemnify Bank, defend and hold it
harmless from and against all claims based upon or arising in connection with
prior assignments or purported assignments or transfers of any claims or matters
released herein.

 

6. Bank Expenses.  Borrower shall pay to Bank, when due, all Bank Expenses
(including reasonable attorneys’ fees and expenses), when due, incurred in
connection with or pursuant to this Amendment.

 

7. Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

 

8. Effectiveness.  This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto and
(b) Borrower’s payment of an amendment fee in an amount equal to $25,000.  The
above-mentioned fee shall be fully earned and payable concurrently with the
execution and delivery of this Amendment and shall be non-refundable and in
addition to all interest and other fees payable to Bank under the Loan
Documents.  Bank is authorized to charge such fees to Borrower’s loan account. 

 

[Remainder of page intentionally left blank; signature page immediately
follows.]

 

4

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

 

 

 

 

 

 

 

 

 

 

BANK

 

BORROWER

 

 

 

 

 

Silicon Valley Bank

 

Netlist, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Brian Lowry

 

By:

/s/ Gail M. Sasaki

Name:

Brian Lowry

 

Name:

Gail Sasaki

Title:

Vice President

 

Title:

CFO, Vice President

 





 

--------------------------------------------------------------------------------

 



EXHIBIT B

 

COMPLIANCE CERTIFICATE

 

 

 

 

 

TO:       SILICON VALLEY BANK

Date:                                               

FROM:       NETLIST, INC.

 

 

The undersigned authorized officer of NETLIST, INC. (“Borrower”) certifies that
under the terms and conditions of the Loan and Security Agreement between
Borrower and Bank (the “Agreement”), (1) Borrower is in complete compliance for
the period ending _______________ with all required covenants except as noted
below, (2) there are no Events of Default, (3) all representations and
warranties in the Agreement are true and correct in all material respects on
this date except as noted below; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, (4) Borrower, and each of its Subsidiaries, has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except as otherwise permitted pursuant to the terms of Section 5.9 of
the Agreement, and (5) no Liens have been levied or claims made against Borrower
or any of its Subsidiaries relating to unpaid employee payroll or benefits of
which Borrower has not previously provided written notification to
Bank.  Attached are the required documents supporting the certification.  The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.  The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered.  Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

 

 

 

 

 

 

Reporting Covenant

Required

Complies

 

 

 

Monthly financial statements with Compliance Certificate

Monthly within 30 days

Yes   No

Annual financial statement (CPA Audited)

Concurrently with Form 10-K

Yes   No

10‑Q, 10‑K and 8-K

Within 5 days after filing with SEC

Yes   No

Annual Projections

Within 30 days of start of FYE

Yes   No

A/R & A/P Agings; Deferred Revenue Report

Monthly within 20 days

Yes   No

Transaction Reports

(i) if no Credit Extensions outstanding, monthly (within twenty (20) days after
the end of each month) and at the time of each request for an Advance; and (ii)
if Credit Extensions outstanding, weekly and at the time of each request for an
Advance

Yes   No

 

The following intellectual property was registered after the Effective Date (if
no registrations, state “None”)

____________________________________________________________________________

 

 

 

 

 

 

 

 

 

 

 

Financial Covenant

Required

Actual

Complies

 

 

 

 

Maintain on a Monthly Basis:

 

 

 

Minimum Adjusted Quick Ratio

1.00 : 1.00

        : 1.00

Yes   No

Minimum Tangible Net Worth

$3,000,000 plus (i) 50% of new equity and sub debt plus (ii) 50% of quarterly
net income.

$            

Yes   No

 





 

--------------------------------------------------------------------------------

 



 

The following financial covenant analysis and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

 

The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)

 

--------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

NETLIST, INC.

 

BANK USE ONLY

 

 

 

 

 

 

 

Received by:

 

 

By:

 

 

authorized signer

 

Name:

 

 

Date:

 

 

Title:

 

 

 

 

 

 

 

Verified:

 

 

 

 

authorized signer

 

 

 

Date:

 

 

 

 

 

 

 

 

 

Compliance Status:                Yes     No      

 

 





 

--------------------------------------------------------------------------------

 



 

Schedule 1 to Compliance Certificate

 

Financial Covenants of Borrower

 

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

 

Dated:                     

 

I.Adjusted Quick Ratio (Section 6.9(a))

 

Required:1.00 : 1.00

 

 

 

 

 

 

 

 

 

 

 

Actual:

    

 

 

 

 

 

 

A.

Borrower’s cash and Cash Equivalents that are unencumbered (except for Bank’s
security interest) and unrestricted

 

$             

 

 

 

 

B.

Aggregate net amount of Borrower’s Eligible Accounts

 

$            

 

 

 

 

C.

Sum of line A plus line B

 

$            

 

 

 

 

D.

Current Liabilities

 

$            

 

 

 

 

E.

Adjusted Quick Ratio (line C divided by line D)

 

           : 1.00

 

 

 

 

Is line F equal to or greater than 1.00 : 1.00 ?

 

 

 

 

 

 

 

        No, not in compliance

        Yes, in compliance

    

 

 

[continued on next page]

 





 

--------------------------------------------------------------------------------

 



 

II.Minimum Tangible Net Worth (Section 6.9(b))

 

Required Amount:$3,000,000 plus (i) 50% of consideration for equity securities
and subordinated debt plus (ii) 50% of Borrower’s quarterly net income.

 

 

 

 

 

 

 

 

 

 

Actual:

 

 

 

 

 

 

 

A.

Aggregate value of total assets of Borrower and its Subsidiaries

 

$            

 

 

 

 

B.

Aggregate value of goodwill of Borrower and its Subsidiaries

 

$            

 

 

 

 

C.

Aggregate value of intangible assets of Borrower and its Subsidiaries

 

$            

 

 

 

 

D.

Aggregate value of investments of Borrower and its Subsidiaries consisting of
minority investments in companies which investments are not publicly-traded

 

$            

 

 

 

 

E.

Aggregate value of any reserves not already deducted from assets

 

$            

 

 

 

 

F.

Aggregate value of liabilities of Borrower and its Subsidiaries (including all
Indebtedness) and current portion of Subordinated Debt permitted by Bank to be
paid by Borrower (but no other Subordinated Debt)

 

$            

 

 

 

 

G.

Aggregate value of Indebtedness of Borrower subordinated to Borrower’s
Indebtedness to Bank

 

$            

 

 

 

 

H.

Tangible Net Worth (line A minus line B minus line C minus line D minus line E
minus line F plus line G)

 

$            

 

 

 

 

Is line H equal to or greater than Required Amount?

 

 

        No, not in compliance

        Yes, in compliance

 

 

 



 

--------------------------------------------------------------------------------